UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011 – November 30, 2012 Item 1: Reports to Shareholders Annual Report | November 30, 2012 Vanguard Massachusetts Tax-Exempt Fund > Investor demand for Massachusetts state and local government bonds was strong even as issuers struggled to balance their budgets. > For the 12 months ended November 30, 2012, Vanguard Massachusetts Tax-Exempt Fund returned 10.41%, outpacing its benchmark index but lagging the average return of peers. > The fund’s long-term performance remained ahead of the average result for competing Massachusetts funds. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2012 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Massachusetts Tax-Exempt Fund 1.62% 2.63% 3.49% 6.92% 10.41% Barclays MA Municipal Bond Index 9.57 Massachusetts Municipal Debt Funds Average 12.15 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Fund’s Performance at a Glance November 30, 2011, Through November 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Massachusetts Tax-Exempt Fund $10.41 $11.13 $0.349 $0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Massachusetts Tax-Exempt Fund returned 10.41% for the 12 months ended November 30, 2012. The fund’s result put it ahead of its benchmark, the Barclays Massachusetts Municipal Bond Index, which posted a return of 9.57%. The fund lagged the 12.15% average return of its peer group because of factors that have proved to be advantageous in more risk-averse times. Specifically, the fund’s holdings were of higher credit quality and shorter duration. (The shorter a fund’s duration, which is a gauge of price sensitivity, the less prices decline when interest rates rise). The fund’s performance was strong from a historical perspective, but keep in mind that, for reasons I’ll discuss later in this letter, we anticipate a more challenging environment for both municipal and taxable bond investors in coming years. As demand for municipal bonds drove prices higher, yields fell. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for the fund fell to 1.62% as of November 30, 2012, from 2.53% a year earlier. Please note: The fund is permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). However, as of November 30, it owned none of these bonds. 2 Bonds notched solid results, but challenges lie ahead The broad U.S. taxable bond market returned more than 5% for the 12 months. The municipal bond market performed more robustly, with returns of about 10%. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. After years of relatively high bond returns, investors shouldn’t be surprised if future results are much more modest. The low yields mean the opportunity for similarly strong returns has diminished. As it has since late 2008, the Federal Reserve held its target for short-term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Shortly after the period closed, the Fed announced that it would not boost interest rates until unemployment fell to 6.5% or lower, provided the long-term inflation outlook remains around 2% or less. Based on current Fed economic projections, short-term interest rates are expected to remain near zero into 2015. Stocks weathered turbulence to record a healthy advance Global stock markets seesawed through the 12 months ended November 30, ultimately finishing with double-digit gains. Market Barometer Average Annual Total Returns Periods Ended November 30, 2012 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.51% 5.68% 6.04% Barclays Municipal Bond Index (Broad tax-exempt market) 10.17 7.13 6.23 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.50 Stocks Russell 1000 Index (Large-caps) 16.19% 11.63% 1.57% Russell 2000 Index (Small-caps) 13.09 13.85 2.82 Russell 3000 Index (Broad U.S. Market) 15.95 11.80 1.67 MSCI All Country World Index ex USA (International) 11.65 3.41 -3.84 CPI Consumer Price Index 1.76% 2.10% 1.84% 3 U.S. stocks led the way, returning about 16%, followed by European and emerging markets stocks. Stocks in the developed markets of the Pacific region had the smallest return but still rose about 10%. The gains masked a significant level of apprehension during the period, with investors concerned about U.S. economic growth and the finances of European governments and banks. Worries about Europe, in particular, flared up in the spring and then quieted in the summer. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles aren’t resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. As the period drew to a close soon after the U.S. elections, attention to the United States’s considerable budgetary challenges intensified. The near-term focus on the “fiscal cliff” led to unsettling headlines and nervousness in the markets. But it also sparked serious debate about spending and tax policy options, and such attention Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Massachusetts Tax-Exempt Fund 0.17% 1.12% The fund expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the fund’s expense ratio was 0.16%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Massachusetts Municipal Debt Funds. 4 could prove a first step to a long-term solution that resolves the nation’s fiscal imbalance and opens the way for growth. Investors’ search for yield helped boost muni returns Massachusetts has struggled with many of the same postrecession economic challenges as the rest of the country. As the chart on page 7 illustrates, total tax collection for the state rebounded from recession lows allowing the Commonwealth’s income tax rate to be reduced slightly for 2012. However, the pace of growth has softened in recent quarters. And while Massachusetts’ payrolls have been growing, they remain a little below prerecession levels, which has weighed on the state’s revenues from personal income tax and sales tax. On the cost side of the budget equation, state and local governments have made hard decisions to rein in spending, leaving them with little appetite to take on new capital projects. Many of them have, however, strengthened their finances by refinancing existing debt at today’s exceptionally low interest rates. In Massachusetts, the result for the 12-month period was a more or less flat level of total tax-exempt bond issuance, although much of the issuance represented refinancing activity. Despite the financial challenges facing Massachusetts state and local governments, demand for municipal bonds ran high. Part of the reason was limited net new supply, which the Advisor’s Report discusses in more detail. Total Returns Ten Years Ended November 30, 2012 Average Annual Return Massachusetts Tax-Exempt Fund 5.12% Spliced MA Tax-Exempt Index 5.47 Massachusetts Municipal Debt Funds Average 4.70 For a benchmark description, see the Glossary. Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 In addition, muni returns were attractive compared with those of U.S. Treasury bonds. Especially popular with yield-hungry investors were bonds with longer maturities (despite the potential for sharp price declines should interest rates rise) and lower credit ratings (again, despite the potential for sharp price declines should investors grow more wary of risk). In this context, the Massachusetts Tax-Exempt Fund returned more than 10% for the year. Its holdings in longer-maturity and lower-quality investment-grade bonds allowed it to outpace its benchmark index. However, because many of its peers held even larger stakes of both, the fund lagged the average return of its peer group. In terms of sectors, the long-term fund’s holdings in essential service bonds performed well. These bonds, which typically finance projects such as water and sewer facilities, benefit from an income stream dedicated to servicing debt and are therefore less affected by the economic cycle or fluctuations in general tax revenues. Security selection also helped the fund’s relative performance. Over the decade, the fund has surpassed its peers As you know, in March we changed the Massachusetts Tax-Exempt Fund’s benchmark from the national index to a state-specific one. For the ten years ended November 30, 2012, the fund’s average annual return of 5.12% trailed its new benchmark’s return of 5.47%. While we keep an eye on benchmark indexes, our most important measure of relative success is how a fund performs compared with peers operating in the same market. Over the past ten years, the Massachusetts Tax-Exempt Fund has delivered superior performance: The average annual return of the bond fund of 5.12% exceeds the average return of its peers (4.70%). The results reflect the skilled management of its investment advisor, Vanguard Fixed Income Group. The fund’s low cost profile helped as well. It’s always a good idea to tune out the “noise” Municipal bonds have made headlines periodically since the financial crisis, with a handful of issuers filing for bankruptcy protection. But headlines can 6 be flashier than the underlying reality. Such defaults aren’t necessarily unusual, but they represent only a tiny fraction of the dollar amount of the overall muni market (and they typically occur among the types of bonds we steer away from). Moreover, state and municipal debt burdens remain manageable relative to the size of their economies—and the last thing issuers want is to default and have the door to the muni market closed to them by investors shunning future bond issues. At Vanguard, our seasoned team of credit analysts continually monitors the underlying realities of the municipal market, independent of the hubbub generated by instant reactions to events or ratings assigned by credit rating agencies. Our analysts conduct in-depth Investment insight An unclear tax collection picture keeps state issuers cautious After a steep falloff associated with the financial crisis, tax revenue for the states rebounded. Tax collections for the states as a whole and for Massachusetts have been rising since then, but the pace of recovery has slowed recently. The difficult revenue picture has generally produced “austerity” budgets, a n d state governments have become very selective in the bonds they issue to finance expenditures for capital improvements and general spending. Year-over-year percentage change (rolling four quarters) in tax collections Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 7 reviews of securities we’re considering purchasing, and they keep an eye on changes in the credit quality of those already in our portfolios. Returns from bonds, both municipal and taxable, have been impressive of late. But, as I mentioned earlier, with current interest rates at very low levels, we anticipate that future bond returns will be lower. I point this out to help set realistic expectations—not to encourage you to abandon a sensible bond allocation. Bonds have an important role to play in a portfolio because of the diversification benefits they provide. Stepping back from the latest headlines or the latest returns and gaining some perspective before making a decision is a good practice for any investor, for any investment, in any environment. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 18, 2012 8 Advisor’s Report For the fiscal year ended November 30, 2012, Vanguard Massachusetts Tax-Exempt Fund returned 10.41%. The fund outpaced its benchmark—the Barclays Massachusetts Municipal Bond Index, which returned 9.57%—but lagged the 12.15% average return of its peers. The investment environment The period was marked by another round of untraditional Federal Reserve strategies aimed at lowering interest rates and spurring economic growth. Shortly before the fiscal year began, the Fed launched “Operation Twist,” a Treasury bond-buying program intended to reduce longer-term interest rates. The program was extended during the year, and the Fed added another bond-buying program that is aimed at lowering mortgage rates. (Throughout the period, the Fed maintained its three-year- old policy that has kept short-term yields anchored at historic lows.) Then, shortly after the fiscal year ended, the central bank said that it would tie its monetary program to specific levels of employment improvement—an announcement aimed at making Fed decisions more transparent than they have been historically. In addition to lowering longer-term yields generally, the impact of the Fed’s policies can be seen in the “flattening” of the yield curve—the spectrum of yields from lowest to highest. For example, yields of 30-year municipal bonds declined during the fiscal year by 1.37 percentage points to 2.47%, while those of 10-year bonds fell by 0.75 of a percentage point. The slide in yields Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2011 2012 2 years 0.42% 0.30% 5 years 1.12 0.64 10 years 2.22 1.47 30 years 3.84 2.47 Source: Vanguard. 9 helped boost bond prices and returns (prices and yields move in opposite directions). Massachusetts state and local governments have been taking advantage of the lower interest rates to issue refunding bonds, designed to reduce debt costs. Nationally, although about 20% more bonds were issued in fiscal 2012 than during our previous fiscal year (compared with a 1% decline in Massachusetts), about 60% of these were earmarked for refunding, the highest ratio in at least 15 years. By contrast, bonds to finance new and upgraded infrastructure projects were issued more selectively by Massachusetts and many other states as they wrestled with the continued effects of the recession on their budgets. State and local governments typically lag in recovering from recessions, as taxes from revived levels of income begin percolating through the system. But the depth of the Great Recession, the tribulations of the housing market, and the weaker-than-hoped-for pace of the national economic recovery have made the lag even longer for many. This has been the case for Massachusetts, although it has been recovering from its 2009 economic low point somewhat more quickly than the nation as a whole, according to an index of state economic conditions published by the Federal Reserve Bank of Philadelphia. The state’s economy grew by 9.5% over the 12 months through November 2012, about 2 percentage points ahead of the growth of the national economy for the same period. Management of the funds The strength of the Massachusetts municipal bond market during the 12 months under review stemmed from several factors. The decline in yields, as we mentioned, helped boost prices and fund returns. So did a shortage of new issues compared with the supply of maturing bonds and other redemptions. Such a period of “net negative supply” made it challenging for us to execute our strategy, given how selective we are in the bonds that we add to our portfolios. The reduced supply met strong demand from investors. In a scramble for yield as the Fed continued pushing rates downward, many favored longer-term and high-yield bonds, which carry higher yields as compensation for their greater interest rate and credit risks. The relative valuation of municipal bonds was also attractive. Yields of 10-year munis, for example, stood roughly on a par with those of Treasuries of the same maturity; historically, their average annual yield has been about 85% of what comparable Treasuries yielded. Uncertainty over government tax policy also whetted investor demand. Through careful bond selection—a team effort by portfolio managers, traders, and credit analysts—the fund surpassed its benchmark index. (The role of credit 10 analysts, always important at Vanguard, has taken on a higher urgency as state and local governments have struggled in the aftermath of the recession.) The team had some success in redeploying proceeds from refunded issues in the primary market, particularly with more prominent issuers such as the Massachusetts Bay Transportation Authority and the Massachusetts School Building Authority. Marlin G. Brown, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group December 18, 2012 11 Massachusetts Tax-Exempt Fund Fund Profile As of November 30, 2012 Financial Attributes Barclays MA Barclays Muni Municipal Bond Bond Fund Index Index Number of Bonds 250 1,645 46,378 Yield to Maturity (before expenses) 1.6% 1.6% 1.9% Average Coupon 4.7% 4.9% 4.9% Average Duration 6.1 years 6.2 years 6.1 years Average Effective Maturity 6.9 years 6.6 years 5.8 years Ticker Symbol VMATX — — Expense Ratio 1 0.17% — — 30-Day SEC Yield 1.62% — — Short-Term Reserves 6.3% — — Volatility Measures Barclays Barclays MA Municipal Muni Bond Bond Index Index R-Squared 0.99 0.98 Beta 1.02 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 8.3% 1 - 3 Years 15.1 3 - 5 Years 15.9 5 - 10 Years 48.1 10 - 20 Years 9.4 20 - 30 Years 3.2 Distribution by Credit Quality (% of portfolio) AAA 23.8% AA 58.7 A 12.9 BBB 4.5 Not Rated 0.1 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the expense ratio was 0.16%. 12 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2002, Through November 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Massachusetts Tax-Exempt Fund 10.41% 5.82% 5.12% $16,471 ••••• • Spliced MA Tax-Exempt Index 9.57 6.33 5.47 17,026 – Massachusetts Municipal Debt Funds Average 12.15 5.59 4.70 15,823 Barclays Municipal Bond Index 10.17 6.23 5.45 17,005 For a benchmark description, see the Glossary. Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 13 Massachusetts Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2002, Through November 30, 2012 Spliced MA Tax-Exempt Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2003 4.51% 2.19% 6.70% 6.45% 2004 4.13 -0.88 3.25 3.82 2005 4.12 -0.59 3.53 3.43 2006 4.38 2.16 6.54 6.13 2007 4.18 -2.03 2.15 3.27 2008 4.00 -6.72 -2.72 -1.30 2009 4.42 7.94 12.36 13.60 2010 3.80 -0.39 3.41 3.96 2011 3.76 2.56 6.32 6.41 2012 3.49 6.92 10.41 9.57 For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Massachusetts Tax-Exempt Fund 12/9/1998 8.17% 5.66% 4.09% 0.58% 4.67% 14 Massachusetts Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Massachusetts (98.1%) Beverly MA GO 5.250% 11/1/13 (14) 1,855 1,939 Boston MA GO 5.000% 3/1/16 7,295 8,362 Boston MA GO 5.000% 2/1/24 2,345 3,024 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,254 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 6,056 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 105 110 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,994 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,535 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,213 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 500 628 Braintree MA GO 5.000% 5/15/27 4,000 4,811 Cambridge MA GO 5.000% 1/1/23 850 1,094 Holyoke MA Gas & Electric Department Revenue 5.000% 12/1/12 (Prere.) 2,395 2,395 Littleton MA GO 5.000% 1/15/22 (14) 1,280 1,300 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,371 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/22 5,500 7,173 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 17,181 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 3,000 3,607 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 5,325 5,756 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 92 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 2,375 2,889 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 12,370 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,650 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 7,149 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,741 15 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 3,415 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,770 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 508 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,000 4,276 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 5,408 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 15,000 21,069 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.410% 12/7/12 2,896 2,896 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.170% 12/7/12 800 800 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,134 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,779 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,776 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,327 Massachusetts College Building Authority Revenue 5.000% 5/1/36 5,000 5,997 Massachusetts College Building Authority Revenue 5.000% 5/1/41 3,000 3,570 Massachusetts College Building Authority Revenue 5.000% 5/1/43 1,010 1,201 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 4,302 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 2,120 2,444 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 5,000 5,692 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.150% 12/7/12 7,800 7,800 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.160% 12/7/12 290 290 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.160% 12/7/12 900 900 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,233 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,464 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,181 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 2,000 2,320 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,438 16 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,722 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,633 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 750 855 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 625 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 822 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,323 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 2,750 3,076 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,862 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,172 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 2,067 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,738 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 4,000 5,263 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.180% 12/3/12 LOC 700 700 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 667 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 620 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,042 Massachusetts Development Finance Agency Revenue (Combined Jewish Philanthropies of Greater Boston Inc. Project) 5.250% 2/1/22 1,225 1,234 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,567 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.150% 12/7/12 LOC 3,700 3,700 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 4/1/13 (Prere.) 1,500 1,524 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 4,720 4,853 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 6,177 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 2,500 2,704 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,235 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 7,453 17 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 8,000 9,637 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 1,450 1,608 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 500 558 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,744 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,581 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,914 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 2,099 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,772 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 3,000 3,493 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/41 8,000 9,249 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,646 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.150% 12/7/12 LOC 800 800 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 1,500 1,792 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,092 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,391 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,335 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 3,212 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,464 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,750 3,135 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.500% 7/1/31 2,250 2,621 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,409 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.180% 12/7/12 LOC 4,665 4,665 Massachusetts Development Finance Agency Revenue (Western New England College) 5.875% 12/1/12 (Prere.) 470 475 Massachusetts Development Finance Agency Revenue (Western New England College) 6.125% 12/1/12 (Prere.) 1,000 1,010 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,444 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,000 2,289 18 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,437 Massachusetts GO 5.000% 11/1/14 3,275 3,564 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,433 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,250 5,789 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 11,027 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,249 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,246 Massachusetts GO 5.500% 10/1/15 17,990 20,528 Massachusetts GO 5.000% 10/1/17 4,000 4,803 Massachusetts GO 5.500% 11/1/17 5,100 6,262 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,280 Massachusetts GO 5.000% 10/1/18 6,000 7,396 Massachusetts GO 5.500% 10/1/18 4,955 6,248 Massachusetts GO 5.500% 8/1/19 5,000 6,436 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,585 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,292 Massachusetts GO 5.500% 11/1/19 (4) 5,550 7,187 Massachusetts GO 5.000% 8/1/20 4,185 5,097 Massachusetts GO 5.000% 8/1/22 4,500 5,423 Massachusetts GO 5.250% 8/1/22 5,260 6,969 Massachusetts GO 5.250% 8/1/22 5,000 6,624 Massachusetts GO 5.500% 12/1/23 (2) 4,000 5,493 Massachusetts GO 5.000% 8/1/28 4,535 5,386 Massachusetts GO 5.500% 8/1/30 (2) 11,500 16,567 1 Massachusetts GO TOB VRDO 0.180% 12/3/12 1,400 1,400 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 2,018 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 3,200 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,339 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,235 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,000 3,327 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,857 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) 5.500% 12/1/39 4,000 4,649 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) VRDO 0.180% 12/3/12 LOC 850 850 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,599 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 4,115 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,636 * Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 5,000 6,210 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 5,000 5,870 19 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.180% 12/3/12 5,400 5,400 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,932 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,436 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 8,733 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,789 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 9,030 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 7,362 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 6,295 9,508 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/33 1,500 2,229 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.160% 12/3/12 2,100 2,100 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,682 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 4,108 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,394 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,814 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,798 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.160% 12/7/12 8,200 8,200 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,133 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,222 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,925 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,510 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 6,007 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.180% 12/3/12 LOC 14,000 14,000 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,837 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,520 20 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.130% 12/3/12 6,700 6,700 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 485 486 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,464 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 3,000 3,371 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,663 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,434 2 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 2,250 2,346 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,631 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 11,235 Massachusetts Port Authority Revenue 4.000% 7/1/18 1,000 1,170 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,464 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,000 1,224 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,000 4,848 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,270 3,673 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 645 725 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,230 5,875 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 4,155 4,665 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,125 18,113 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,000 16,849 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 8,000 8,986 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 11,233 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 12,659 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 9,146 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 10,000 12,565 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 10,004 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 200 221 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 10,540 12,898 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/35 2,000 2,408 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 12,000 14,805 21 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,000 6,918 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/41 9,400 11,243 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.180% 12/3/12 5,885 5,885 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,229 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 19,667 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 1,989 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,000 6,516 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,618 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,526 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 4,368 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 5,029 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 7,036 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/16 5,000 5,827 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 608 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 5,000 6,075 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,716 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,252 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,586 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,523 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,685 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 2,107 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 7,758 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.170% 12/7/12 2,900 2,900 Massachusetts Water Resources Authority Revenue 5.250% 8/1/19 (4) 7,000 8,873 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,879 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,993 22 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,390 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 9,329 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 16,209 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,857 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,189 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 5,000 5,680 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,000 2,272 Massachusetts Water Resources Authority Revenue 5.250% 8/1/36 (4) 2,520 3,594 Massachusetts Water Resources Authority Revenue 5.000% 8/1/37 4,000 4,805 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,356 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 9,077 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 12,166 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,173 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 5,500 6,430 Newton MA School District GO 4.500% 6/15/34 3,000 3,352 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 690 728 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,516 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,283 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,976 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,943 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,174 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,185 Worcester MA GO 5.500% 8/15/14 (14) 280 281 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 1,105,428 23 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Puerto Rico (1.0%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,647 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,517 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/36 400 400 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,705 11,269 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,068 Total Tax-Exempt Municipal Bonds (Cost $1,009,276) 1,117,765 Other Assets and Liabilities (0.8%) Other Assets 15,337 Liabilities (6,447) 8,890 Net Assets (100%) Applicable to 101,221,499 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,126,655 Net Asset Value Per Share $11.13 At November 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 1,026,931 Undistributed Net Investment Income — Accumulated Net Realized Losses (8,762) Unrealized Appreciation (Depreciation) Investment Securities 108,489 Futures Contracts (3) Net Assets 1,126,655 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $18,481,000, representing 1.6% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2012. * Securities with a value of $187,000 have been segregated as initial margin for open futures contracts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 24 Massachusetts Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 25 Massachusetts Tax-Exempt Fund Statement of Operations Year Ended November 30, 2012 ($000) Investment Income Income Interest 34,999 Total Income 34,999 Expenses The Vanguard Group—Note B Investment Advisory Services 55 Management and Administrative 1,328 Marketing and Distribution 218 Custodian Fees 16 Auditing Fees 28 Shareholders’ Reports 7 Trustees’ Fees and Expenses 1 Total Expenses 1,653 Net Investment Income 33,346 Realized Net Gain (Loss) Investment Securities Sold 2,607 Futures Contracts 8 Realized Net Gain (Loss) 2,615 Change in Unrealized Appreciation (Depreciation) Investment Securities 65,818 Futures Contracts (3) Change in Unrealized Appreciation (Depreciation) 65,815 Net Increase (Decrease) in Net Assets Resulting from Operations 101,776 See accompanying Notes, which are an integral part of the Financial Statements. 26 Massachusetts Tax-Exempt Fund Statement of Changes in Net Assets Year Ended November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 33,346 33,037 Realized Net Gain (Loss) 2,615 (1,513) Change in Unrealized Appreciation (Depreciation) 65,815 22,665 Net Increase (Decrease) in Net Assets Resulting from Operations 101,776 54,189 Distributions Net Investment Income (33,346) (33,037) Realized Capital Gain — — Total Distributions (33,346) (33,037) Capital Share Transactions Issued 219,253 134,643 Issued in Lieu of Cash Distributions 24,456 24,506 Redeemed (127,939) (220,972) Net Increase (Decrease) from Capital Share Transactions 115,770 (61,823) Total Increase (Decrease) 184,200 (40,671) Net Assets Beginning of Period 942,455 983,126 End of Period 1,126,655 942,455 See accompanying Notes, which are an integral part of the Financial Statements. 27 Massachusetts Tax-Exempt Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $10.41 $10.15 $10.19 $9.44 $10.12 Investment Operations Net Investment Income .349 .366 .386 .401 .414 Net Realized and Unrealized Gain (Loss) on Investments .720 .260 (.040) .750 (.680) Total from Investment Operations 1.069 .626 .346 1.151 (.266) Distributions Dividends from Net Investment Income (.349) (.366) (.386) (.401) (.414) Distributions from Realized Capital Gains — Total Distributions (.349) (.366) (.386) (.401) (.414) Net Asset Value, End of Period $11.13 $10.41 $10.15 $10.19 $9.44 Total Return 1 10.41% 6.32% 3.41% 12.36% -2.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,127 $942 $983 $939 $710 Ratio of Total Expenses to Average Net Assets 0.16% 0.17% 0.17% 0.17% 0.12% Ratio of Net Investment Income to Average Net Assets 3.22% 3.61% 3.75% 4.02% 4.17% Portfolio Turnover Rate 13% 13% 18% 15% 29% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 28 Massachusetts Tax-Exempt Fund Notes to Financial Statements Vanguard Massachusetts Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended November 30, 2012, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B . The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2012, the fund had 29 Massachusetts Tax-Exempt Fund contributed capital of $152,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.06% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
